Citation Nr: 1609278	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-23 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for lumbar spine arthritis.

3.  Entitlement to service connection to a right arm disability, to include as secondary to the service-connected lumbar spine disability.

4.  Entitlement to service connection to a left arm disability, to include as secondary to the service-connected lumbar spine disability.

5.  Entitlement to service connection to a neck disability, to include as secondary to the service-connected lumbar spine disability.

[The issues of entitlement to service connection for a right shoulder condition and for a left shoulder condition, and entitlement to a total disability rating based upon individual unemployability (TDIU) are decided in a separate Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1970.  He is a recognized combat veteran and recipient of the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony on the issues of entitlement to service connection for an acquired psychiatric disorder, a right arm condition, a left arm condition, arthritis of the lumbar spine, and a neck condition at a Board videoconference hearing before the undersigned in December 2010.  A transcript of this hearing is of record. 

The issues of entitlement to service connection for right and left arm disabilities, lumbar spine arthritis, and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has a current diagnosis of PTSD due to his conceded in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because the Veteran's service connection claim is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Service Connection

The Veteran is seeking service connection for PTSD, which he contends is due to an in-service stressor.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

At the outset, the Board notes that the Veteran's in-service stressor is conceded by VA.  In particular, the Veteran was involved in a truck accident in the Republic of Vietnam when a truck he was traveling in struck a land mine.  He is a recipient of the Purple Heart Medal due to injuries he received while on his tour in Vietnam.  The question is whether the Veteran has a current diagnosis of PTSD related to the conceded in-service stressor.

In November 2008, the Veteran underwent VA examination related to his PTSD claim.  The examiner recognized the Veteran was undergoing clinical treatment for PTSD since 2006, possibly back to 2001.  The examiner recognized the in-service truck accident involving a land mine, as well as in-service use of Valium.  The Veteran reported having nightmares about the night of the accident, reported fighting in his sleep and reporting, "it just never leaves me."  He experiences flashbacks and avoids war movies and talking about Vietnam.  He also reported avoiding fireworks, because they cause anxiety.  The examiner did not rule out the PTSD diagnosis, but listed only anxiety disorder, not otherwise specified, in the diagnostic impression section of the report.  The examiner, however, went on to indicate that the anxiety disorder "is NOT caused by post traumatic stress disorder."  This statement presumes the existence of PTSD.  Nonetheless, the RO went on to deny service connection for PTSD on the basis that the Veteran does not have the disability.

A review of the post-service clinical records clearly establishes the existence of PTSD.  An August 2004 statement from the Veteran's VA psychiatrist indicates the Veteran was a patient "for some time...he suffers from post traumatic stress disorder."  A November 2008 psychiatry note from the same physician indicates the Veteran "has service connected posttraumatic stress disorder (PTSD) not currently rated."  The report refers to the in-service truck accident and current nightmares, flashbacks and trouble sleeping.  July 2011 VA treatment notes show the Veteran appeared with an "altered mental state."  In June 2013, he presented to a private emergency room and was advised to schedule an appointment as soon as possible for his PTSD.

In sum, the clinical records clearly establish the Veteran's diagnosis and long term care for PTSD related to the in-service incident involving a truck accident.  The VA examiner also seems to recognize the presence of PTSD, even though the opinion is largely related to a separate anxiety disorder.  Because VA concedes the in-service stressor experienced by the Veteran, and because the medical evidence shows he has PTSD due to the conceded in-service stressor, all of the criteria for establishing service connection for PTSD have been met.  Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for psychiatric disability is granted.


REMAND

The remaining claims on appeal require additional evidentiary action prior to final Board adjudication.  

Lumbar Spine Arthritis

The Veteran is service connected for residuals of an in-service back injury, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5236, sacroiliac injury and weakness.  He was denied  service connection for a separate back disability, characterized as status post laminectomy and discectomy, L3-4-5, and lumbar fusion, L3 to S1, as it was deemed caused by a post-service injury unrelated to active service.  The Veteran now claims to have arthritis of the lumbar spine, which he contends warrants a separate compensable rating.  In May 2010, a VA examiner concluded that the Veteran is "status post fracture of the superior articular process of L5 on the left that has healed without residuals.  All of the [V]eteran's remaining disability is due to his additional back injuries."  The examiner, a certified nurse practitioner, did not explain the conclusion.  There was no delineation of the various diagnoses related to the lumbar spine and no explanation as to why any one is less likely as not due to the in-service accident.  In particular, there was no discussion of the Veteran's lumbar spine symptoms prior to the post service October 1987 accident, or a discussion of the current diagnoses, to include arthritis, and the likelihood of relationship to the in-service incident.  Moreover, there was no rationale for determining the in-service accident residuals to be resolved.  A review of the records following service and prior to the October 1987 accident show ongoing treatment of symptoms, to include March 1987 x-ray indication of narrowing of the discs at L4-L5 and radiculopathy.  For these reasons, the May 2010 VA examiner's opinion is inadequate.  On remand, the RO must afford the Veteran a new VA examination to determine all pathologies of lumbar spine disorder present and provide an opinion with a well-reasoned rationale as to the etiology of each.

Neck and Arms

The Veteran also claims to have a disability of the cervical spine and both arms, which he contends was caused by his service-connected lumbar spine disability.  Service connection may be granted, on a secondary basis, for a disability that is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2015). 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the RO must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service, for the purpose of determining whether an examination is warranted, is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

In this case, to date, there is no examination of the Veteran's cervical spine and bilateral upper extremities which includes an opinion on the matter of service connection, to include on a secondary basis.  A remand is required so that the Veteran can be afforded a VA examination related to these claims.

Records

A review of the record shows the Veteran's report of receipt of benefits from the Social Security Administration (SSA) in August 2002, at the age of 52.  These were presumably disability benefits.  See August 2002 VA clinical notes.  VA regulation requires VA to make as many requests as are necessary to obtain relevant records from a Federal department or agency, such as SSA.  38 C.F.R. § 3.159(c)(2) (2015).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2) (2015).  In this case, the RO does not appear to have made an effort to obtain the SSA records.  VA must request the Veteran's SSA medical records in conjunction with his application for benefits.  See Hayes v. Brown, 9 Vet. App. 67 (1996) (holding where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision and the supporting medical documents on which the decision was based). 

Finally, on remand, prior to any examination, VA must also assist the Veteran in obtaining relevant outstanding medical records related to his treatment of all claimed disabilities.  38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to the Veteran's treatment of his claimed disabilities.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

2.  Contact the Social Security Administration (SSA) and make as many attempts as are necessary for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any claim filed by the Veteran for SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, must be documented in the claims folder.

3.  Once the record is developed to the extent possible, the Veteran should be afforded VA examination(s) for the purpose of determining the nature and severity of any lumbar spine disability present.  All pertinent evidence must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should delineate, to the extent possible, between the Veteran's various diagnoses related to the lumbar spine.  Once the appropriate diagnoses are confirmed, the examiner should express an opinion as to whether each disability is at least as likely as not (50 percent likelihood or greater) causally or etiologically related to any period of active duty, to include the in-service truck accident, as opposed to its being more likely due to some other factor or factors.  The examiner should discuss the various symptoms and diagnoses reported between the time of the Veteran's separate from service and his October 1987 post-service accident when determining which, if any, of the current lumbar spine diagnoses are related to the in-service accident.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2015)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Once the record is developed to the extent possible, afford the Veteran a VA examination(s) by a physician with sufficient expertise to determine the nature and etiology of his cervical spine and right and left arm disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each of the Veteran's claimed disabilities as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service.  If not, the examiner should state an opinion as to whether it is at least as likely as not that the cervical spine and/or right arm and/or left arm disability was either caused, or permanently worsened by the Veteran's service-connected lumbar spine disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2015)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner(s) for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of each scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  After the above development has been completed, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


